UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6230



ANTONIO S. FLAX,

                                              Plaintiff - Appellant,

          versus


MICHELLE B. MITCHELL, Sheriff; JERRY   MIDDLE-
TON, Major; DON EDWARD PHILLIPS;        GEORGE
FISHER,   Deputy  Sheriff;   DEPUTY    SHERIFF
PARRISH; SHERIFF’S DEPARTMENT OF THE   CITY OF
RICHMOND; ELLERY D. LUNDY, Deputy;     MICHAEL
EAMES, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-387)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio S. Flax, Appellant Pro Se. Anton Joseph Stelly, THOMPSON,
SMITHERS, NEWMAN & WADE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio S. Flax appeals the magistrate judge’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.*   We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the magistrate judge. See Flax v. Mitchell, No. CA-97-387 (E.D.

Va. Jan. 20, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
         The parties consented to jurisdiction of the magistrate
judge.    See 28 U.S.C. §§ 636(c)(1), (c)(3) (1994).


                                 2